Title: From Thomas Jefferson to Dugald Stewart, 26 April 1824
From: Jefferson, Thomas
To: Stewart, Dugald


Dear Sir
Monticello in Virginia
Apr. 26. 24.
It is now 35. years since I had the great pleasure of becoming acquainted with you in Paris and since we saw together Louis XVI. led in triumph by his people thro’ the streets of his capital.  these years too have been like ages in the events  they have engendered without seeming at all to have bettered the condn of suffering man. yet his mind has been opening and advancing, a sentiment of his wrongs has been spreading, and it will end in the ultimate  establishment of his rights. to effect this nothing is wanting but a general concurrence of will, and some fortunate accident will produce that. at a subsequent period you were so kind as to recall me to your recollection on the publicn of your invaluable book on the Philosophy of the humand mind a copy of which you sent me, and I have been happy to see it become the text book of most of our colleges & academies, and pass thro’ several reimpressions in the US. an occurrence of a character dear to us both leads again to a renewal of our recollections and associates us  in  an occasion of still rendering some service to those we are about to leave. the state of Virgi of which I am a native and resident is establishing an university on a scale as extensive and liberal as circumstances  permit or call for. we have been 4. or 5. years in preparing our buildings which are now ready to receive their tenants. we proceed therefore to the engaging Professors, and anxious to recieve none but of the highest grade of science in their respective lines we find we must have recourse to Europe where alone that grade is to be found, and to Gr. Br. of preference as the land of our own language, morals, manners and habits. to make the selection we send a special agent mr Francis W. Gilmer who will have the honor of delivering you this letter. he is well educated himself in most of the branches of science of correct morals and habits, an enlarged mind, and a discretion meriting entire confidence. from the universities of Oxford and Cambridge where we expect he will find persons duly qualified in the particular branches  in which these seminaries  are respectively eminent, he will pass on to Edinburg distinguished for it’s school of Medecine as well as of other sciences. but when arrived there  he will be a perfect stranger, and would have to grope his way in darkness and uncertainty. you can lighten his path, and  to beseech you to do so is the object of this letter.. your knolege of persons and characters there can guard him against  being mislead and lead him to the consummation of our wishes. we do not expect to engage the high characters there who are at the head of their schools, established in offices, honors & emoluments which can be bettered no where, but we know there is always a junior set of aspirants, treading on their heels,  ready to take their places, and as well & sometimes better qualified than they are. these persons, unsettled as yet, surrounded by competitors of equal claims and perhaps  greater  credit and interest, may be willing to accept immediately a comfortable certainty here in place of uncertain hopes there, and a lingering delay of even these. from this description of persons we may hope to procure characters of the first order of science. but how to distinguish them? for we are told that were the mission of our agent once known, he would be overwhelmed with applicants, unworthy as well as worthy, yet all supported on recommendns  and certificates equally  exaggerated, and by names so respectable  as to  confound all discrimination. yet this discrimination is all-important to us. an unlucky selection at first would blast all our prospects. let me beseech you then good Sir to lead mr Gilmer by the hand in his researches, to  instruct him as to the  competent characters & guard him against those not so. besides the first degree of eminence in science, a Professor with us must be of sober and correct morals & habits, having the talent of communicating his knolege with facility, and of an accomodating and peacable temper. the latter is all important for the harmony of the institution. for minuter particulars I will refer you to mr Gilmer who possesses a full knolege of every thing & our full confidence in every thing. he takes with him plans of our establmt which will shew the comfortable accommodns provided for the Professors whether with or without families, and by the expensiveness and extent of the scale they will see it is not an ephemeral thing to which they are invited.a knoledge of your character & disposns to do good dispenses with all apology for the trouble I give you. while the character and success of this institn involving the future hopes and happiness of my country will justify the anxieties I feel in the choice of it’s professors, I am sure the object will excite in your breast such sympathies of kind disposn, as will give us the benefits we ask of your counsels & attentions. and with my acknolegements for these accept assurances of constant and sincere attamt, esteem & respect.